Citation Nr: 9903852	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-44 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for vision problems to 
include decreased visual acuity and left traumatic cataract.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected history of concussion (claimed 
as headaches secondary to head trauma).

4.  Entitlement to an increased disability rating for 
service-connected post-traumatic neuropathy, sacral plexus, 
secondary to old fracture left pelvis, currently rated as 40 
percent disabling.

5.  Entitlement to service connection for degenerative 
changes and pain of lumbar spine as secondary to fractured 
pelvis in service.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to September 
1956.

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for degenerative 
changes and pain of lumbar spine as secondary to fracture of 
the pelvis in service; service connection for residuals of a 
cervical spine injury; and service connection for vision 
problems to include decreased visual acuity and left 
traumatic cataract; and denied an increased disability rating 
for service-connected post-traumatic neuropathy, sacral 
plexus, secondary to old fracture left pelvis, currently 
rated as 40 percent disabling, and an increased (compensable) 
disability rating for a service-connected history of 
concussion.

The claims for service connection for degenerative changes 
and pain of lumbar spine as secondary to fractured pelvis in 
service and for an increased disability rating for 
service-connected post-traumatic neuropathy, sacral plexus, 
secondary to old fracture left pelvis, currently rated as 40 
percent disabling, and for an increased (compensable) 
disability rating for a service-connected history of 
concussion (claimed as headaches secondary to head trauma) 
will be addressed in the Remand section of the decision 
below.


FINDINGS OF FACT

1.  A claim for service connection for residuals of a 
cervical spine injury was denied in a May 1985 rating 
decision.

2.  The veteran did not appeal the May 1985 rating decision 
to the Board.

3.  The veteran has amaurosis, right eye due to unknown 
etiology.

4.  No medical evidence has been presented or secured to 
render plausible a claim that amaurosis, right eye due to 
unknown etiology, is the result of an injury, including a 
concussion, sustained in a car accident in service in 1956.

5.  The veteran has claimed that he sustained an injury to 
the left eye in a car accident in service in 1956.

6.  The veteran has been diagnosed with a "traumatic" 
cataract of the left eye.

7.  A current diagnosis of "traumatic" cataract of the left 
eye is based on history provided to the doctor by the veteran 
that included a fact asserted that was beyond the competence 
of the veteran, as a lay person, to make.

9.  No medical evidence has been presented or secured to 
render plausible a claim that a current cataract of the left 
eye is the result of an injury, including a concussion or an 
injury to the left eye, sustained in a car accident in 
service in 1956.


CONCLUSIONS OF LAW

1.  The May 1985 rating decision denying service connection 
for residuals of a cervical spine injury is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the May 1985 rating decision 
denying service connection for residuals of a cervical spine 
injury is not new and material, and the veteran's claim for 
service connection for residuals of a cervical spine injury 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The claim for service connection for vision problems to 
include decreased visual acuity and left traumatic cataract 
is not well grounded, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New And Material Evidence Has Been Submitted To 
Reopen
A Claim For Service Connection For Residuals Of A Cervical 
Spine Injury.

A.  Background.

Service medical records show that in September 1955 the 
veteran reported to sick call with complaints of a "[s]tiff 
neck after diving and hitting the bottom."  X-rays reflected 
no evidence of fracture or dislocation.  The veteran was 
given "APC with codeine [every four hours as needed] for 
headache" and returned to duty.  ("APC" stands for 
aspirin, phenacetin, and caffeine.  Medical Abbreviations:  
10,000 Conveniences at the Expense of Communications and 
Safety 24 (7th ed. 1995)).  In January 1956, the veteran 
reported to sick call two days in a row with complaints of 
neck pain and headache.  His temperature was normal and an 
examination was negative.  The treatment was "Infra-red 30' 
[twice daily]" and "ASA" or aspirin.  Medical 
Abbreviations at 27.  He was returned to duty.

In April 1956, the veteran was in an automobile accident.  
There were no complaints or findings relevant to the neck in 
the records pertaining to this accident.

In October 1956, the veteran submitted his original claim for 
service connection for a stiff neck which he claimed was the 
result of a diving accident when he hit the bottom of a lake.  
In an October 1956 rating decision, the RO noted that the 
service medical records showed that the veteran injured his 
neck in September 1955 after "diving and hitting bottom" 
but denied service connection for residuals of a neck injury 
because no residuals were shown on subsequent examinations 
including the reports in service after the automobile 
accident in February 1956.

On a February 1957 VA examination report, there were no 
complaints or findings relevant to the neck.  On a May-June 
1960 VA hospital interim summary, there were no complaints or 
findings pertaining to the neck.  Physical examination of the 
neck was normal.  On a May 1964 VA examination, there were no 
complaints or findings pertaining to the neck.  In November 
and December 1972, the RO received medical reports from 
doctors in England where the veteran was living at the time.  
There were no complaints or findings relevant to the neck.  
The RO received myelograms, dated October 1972, from the 
doctor in England which a VA examiner reviewed.  The VA 
examiner's November 1972 report noted that "[t]he cervical 
myelogram appears normal."

In July 1983, the RO received a report from London, England, 
from a Dr. Anna Szaboles which showed that the doctor had 
examined the veteran between November 1982 and March 1983.  
She stated that in November 1982 the veteran reported with a 
history of intermittent loss of his voice and also difficulty 
in swallowing accompanied by pain and choking.  His other 
complaint was sudden electric shock-like sensation occurring 
when rotating his neck.  On examination, the cervical spine 
had full painless movements.  X-ray of the cervical spine 
revealed narrowing at 3-4 level with subluxation.  The doctor 
started the veteran on an antiinflammatory agent.

Dr. Szaboles' notes show that the veteran returned in January 
1983 with a history of severe persistent occipital headaches 
associated with shocks of pain down the left arm, weakness of 
the left wrist and numbness of the left thumb and index 
finger.  Cervical spine examination revealed restriction on 
lateral flexion and lateral rotation to the right.  The 
veteran was seen by a consultant Rheumatologist who agreed 
with the diagnosis of cervical spondylolisthesis with root 
compression and arranged for him to attend physiotherapy.  
The veteran was seen by ENT (ear, nose, and throat) 
specialists regarding his voice changes but there was no 
evidence of any mechanical reason.  The final notation, dated 
March 1984, showed that the veteran had a course of 
physiotherapy and was wearing a soft collar all the time.  He 
was also taking medication.

On a September 1983 VA orthopedic examination, the examiner 
noted that the veteran reported the onset of pain and 
stiffness of the neck about 1980 with radiation down the left 
upper extremity.  On examination, the veteran was noted to be 
wearing a cervical collar.  The cervical spine showed range 
of motion of 30 degrees on forward bending, 30 degrees on 
backward bending, 30 degrees on lateral bending to each side, 
and 45 degrees rotation to the left and 50 degrees rotation 
to the right.  The examiner deferred diagnosis pending 
receipt of x-rays.  The September 1983 VA x-ray report 
pertaining to the cervical spine was normal and the examiner 
did not render a diagnosis pertaining to the cervical spine.

In a December 1983 rating decision, the RO granted the 
veteran nonservice-connected pension benefits.  In so doing, 
the RO considered spondylolisthesis, cervical spine, with 
severe limitation of motion to be among the veteran's 
nonservice-connected disabilities. 

At a VA personal hearing conducted in July 1984 in 
conjunction with a claim for an increased disability rating 
for service-connected post-traumatic neuropathy, sacral 
plexus, secondary to old fracture left pelvis, the veteran 
claimed service connection for a cervical spine disorder.  He 
testified that, after the automobile accident in service in 
1956, he was unconscious for a couple of days and when he 
woke up he had a piece of wood under his neck and five pounds 
hanging off his neck on a pulley and that he was kept that 
way for approximately a month.  He stated that no one 
explained to him why he was in traction.  He stated that had 
"always had problems" turning his neck but that the 
problems never bothered him until about three years prior to 
the personal hearing when he started having severe pains in 
his spine and evidently the pain was in his neck at the same 
time and he did not realize it.  

A December 1983 VA outpatient treatment report showed that 
the veteran complained of pain in the cervical spine.  
Objective findings were that the neck was slightly stiff -- 
not apparently weak but the examiner noted that the veteran 
"wears a cervical collar."  Rotation was normal and there 
was a 10 percent reduction in flexion and extension.  The 
assessment was "considerable tension."  On examination at a 
VA neurology clinic in May 1984, there were no complaints or 
findings relevant to the neck.  July 1984 VA outpatient 
notations show no complaints or findings relevant to the 
neck; however, in examining the low back pursuant to 
complaints of low back pain, one examiner noted, "can't be 
sure of subjective responses."

On a March 1985 VA Medical Record Report, it was noted, "He 
had degenerative disease seen in the cervical spine with 
posterolateral spurring at the C3/4 level bilaterally."  An 
MRI (magnetic resonance imaging) scan was ordered and a 
handwritten notation was added to the report in April 1985 
that the "NMR" of the cervical spine was normal.  (NMR is 
nuclear magnetic resonance and is the same as magnetic 
resonance imaging.  Medical Abbreviations:  10,000 
Conveniences at the Expense of Communications and Safety 148 
(7th ed. 1995)).  The April 1985 report of the NMR is also of 
record and shows the impression, "Negative NMR of the 
cervical spine."  In a May 1985 rating decision, the RO 
confirmed and continued the previous disposition regarding a 
cervical spine disorder as nonservice-connected.  The veteran 
was notified in July 1985.

In September 1985, the veteran conducted a review of his 
claims file, including the service medical records, and 
shortly thereafter submitted a statement to the RO claiming 
service connection for current cervical spine problems as 
secondary to the September 1955 entry noting that the veteran 
was seen for a "[s]tiff neck after diving and hitting the 
bottom" and as further aggravated by the April 1956 
automobile accident.  In an October 1985 letter to the 
veteran, the RO confirmed its prior denial of service 
connection for a cervical disorder.

In October 1994, the RO received a statement of the veteran 
claiming service connection for residuals of a cervical spine 
injury due to a diving accident in September 1955 and further 
aggravated by an auto accident in February 1956.  In support 
of his claim, the veteran submitted two statements from 
fellow servicemembers recalling the accidents in service.

On a December 1994 VA Spine examination, the examiner noted, 
under "Medical History", that "[t]he C File reveals x-rays 
of the lumbar spine in 7/28/94 which revealed mild 
degenerative changes of the lower lumbar spine and deformity 
of the left pelvis consistent with old traumatic injury."  
The examiner then noted, "In 1986 x-rays of the cervical 
spine revealed narrowing C3-4 diagnosed as cervical 
spondylolisthesis."  The examiner then noted, "The 
diagnosis of record for the cervical spine is residuals of 
cervical spine injury . . . ."  Finally, under "Medical 
History," the VA Spine examiner also noted that the veteran 
stated that, during the car accident in 1956, he had injured 
his neck.

On examination of the neck, the examiner noted normal range 
of motion with regard to lateral rotation to the left and the 
right.  Backward extension was decreased 20 degrees.  Under a 
paragraph of the examination report which was introduced by 
the statement, "Worksheet for the hip was as follows:", the 
examiner noted, "The veteran stated he injured his neck 
while diving during his military service.  He injured his hip 
in an automobile accident."  The examiner diagnosed 
"[d]egenerative changes of the cervical spine with narrowing 
of C3, C4 consistent with spondylolisthesis."

Additional medical and other evidence was received by the RO 
in 1994 or thereafter including examination reports 
pertaining to the eyes or to complaints of a failing vision, 
to complaints of headaches, and to complaints of back pain, 
and including a January 1995 social worker's report and two 
statements from physicians, one, dated February 1987 which 
was previously of record, from a VA neurologist stating that 
the veteran has never had multiple sclerosis and another from 
a VA ophthalmologist stating that the veteran is legally 
blind.

B.  Analysis.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The May 1985 rating decision denying service connection for a 
cervical spine disorder was not appealed to the Board and 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  In October 
1994, when the RO received the statement from the veteran 
claiming service connection for a cervical spine disorder, it 
should have adjudicated the claim on the basis of whether new 
and material evidence had been submitted to reopen a claim 
for service connection for a cervical spine disorder but 
instead it adjudicated the claim in the June 1995 rating 
decision as if it were a new claim.  However, regardless of 
what the RO has done in cases such as this, "the Board does 
not have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although 
this claim does not involve a prior final denial by the Board 
but rather by the RO, the United States Court of Veterans 
Appeals (Court) has held that the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the Court provided a standard, 
adopted from a district court decision pertaining to social 
security benefits, for determining whether evidence submitted 
by a claimant was "new and material".  See Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989).  Although a definition of new and material 
evidence at that time recently had been promulgated by VA, 
the Court stated that the VA regulation was not 
"inconsistent" with the standard articulated in Chisholm 
and that the standard in Chisholm was "clearer and more 
easily applied".  Colvin, 1 Vet. App. at 174; see 38 C.F.R. 
§ 3.156 (1998).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356, 1361, 1364 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  Therefore, the Federal Circuit overruled 
the Colvin test for the purposes of reopening claims for the 
award of veterans' benefits and stated that the whether new 
evidence is material must be evaluated "under the proper, 
regulatory standard."  Hodge, 155 F.3d at 1362, 1364.

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1997) (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be a reasonable 
possibility that that new evidence . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  Hodge, 155 F.3d at 
1359-60.  The Federal Circuit stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.

The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363.

Subsequently, in Fossie v. West, the Court stated,

Hodge provides for a reopening standard 
which calls for judgments as to whether 
new evidence (1) bears directly or 
substantially on the specific matter, and 
(2) is so significant that it must be 
considered to fairly decide the merits of 
the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

The evidence presented or secured since the last final denial 
of this claim in 1985 consists of (1) two lay statements by 
fellow servicemembers who recall the veteran's car accident 
in 1956; (2) the veteran's own lay statements and testimony 
that he injured his neck while diving into a pool in service 
when he hit the bottom and that he injured his neck in a car 
accident in service in 1956; and (3) a December 1994 VA Spine 
examination report.

The Board concludes that the two lay statements (Item 1) are 
new evidence but that they are not material because they do 
not "contribute to a more complete picture of the 
circumstances surrounding the origin of" a neck injury.  
Hodge, 155 F.3d at 1363.  In this regard, the two statements 
do not mention the neck at all or that the veteran complained 
of neck pain or a neck injury as a result of the car accident 
in 1956.  Under the Fossie test, the Board concludes that the 
two statements do not "bear[] directly or substantially on 
the specific matter", the specific matter being a neck 
injury in service and residuals, if any, from that injury.  
Fossie, 12 Vet. App. at 4.  Accordingly, the Board concludes 
that the evidence is not "so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie, 12 Vet. App. at 4.

With regard to the veteran's own lay statements and testimony 
that he injured his neck while diving into a pool in service 
when he hit the bottom and that he injured his neck in a car 
accident in service in 1956 (Item 2), the Board finds that 
his statements in this regard are not new but rather were 
before the RO when it denied service connection for a 
cervical spine disorder in 1985.  

Concerning the December 1994 VA Spine examination report, the 
Board finds that it is new evidence that was not before the 
RO in 1985.  With regard to this report, the Board notes that 
the examiner diagnosed degenerative changes of the cervical 
spine with narrowing of C3, C4 consistent with 
spondylolisthesis.  Concerning this diagnosis, the Board 
observes, that, although the examiner referred to an x-ray 
report from 1986 showing a diagnosis of cervical 
spondylolisthesis, there is no x-ray report in the file dated 
in 1986 showing a diagnosis of cervical spondylolisthesis.  
(Spondylolisthesis is "[f]orward movement of the body of one 
of the lower lumbar vertebrae on the vertebra below it, or 
upon the sacrum."  Stedman's Medical Dictionary 1656 (26th 
ed. 1995)).  The only diagnosis of cervical spondylolisthesis 
of record was rendered in January 1983 on the reports of Dr. 
Szaboles noted above, which included findings from an x-ray 
report at that time.  However, a subsequent VA x-ray report, 
which is in the record and is dated in September 1983, showed 
a normal cervical spine with no evidence of fracture, 
subluxation, or destructive lesions, and a subsequent NMR 
report, dated in April 1985, was negative for abnormalities 
of the cervical spine, including cervical spondylolisthesis 
or any other cervical disorder.

Moreover, with regard to the VA Spine examiner's notation 
about the "diagnosis of record" being "residuals of 
cervical spine injury", the Board notes that, on an "AMIE 
Examination Worksheet", a form used by the RO to request 
various VA examinations to be conducted, a notation was made 
that the examiner "examine with particular attention 
to . . . residuals of cervical spine injury."  However, the 
"residuals of cervical spine injury" has never been 
rendered as a diagnosis on any medical report of record.

Regarding the diagnosis of degenerative changes of the 
cervical spine, the Board notes that there is no x-ray report 
of record showing an impression or finding of degenerative 
changes of the cervical spine.  As noted above, the only time 
cervical degenerative changes were noted was on a March 1985 
VA Medical Record Report, which stated, "He had degenerative 
disease seen in the cervical spine with posterolateral 
spurring at the C3/4 level bilaterally."  No x-ray report 
from March 1985 is of record; however, an April 1985 NMR of 
the cervical spine, the report of which is in the record, was 
normal.

Nevertheless, assuming -- for the sake of deciding whether 
the evidence of record is sufficient to reopen the claim for 
service connection for residuals of a cervical spine injury -
- that the veteran currently has degenerative changes of the 
cervical spine with narrowing of C3, C4 consistent with 
spondylolisthesis, this diagnosis is not "new" as noted 
above.  However, the Board considers it corroborative of the 
findings of Dr. Szaboles and of the findings on the March 
1985 VA Medical Record Report and therefore it is not 
cumulative of evidence before the RO in 1985.  Cf. Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (holding that in some 
situations where newly presented medical evidence 
corroborates evidence already of record it is not merely 
cumulative but acknowledging that at some point further 
rearticulation of already corroborated evidence is indeed 
cumulative and such an issue must be considered on a 
case-by-case basis).

With regard to its materiality, however, the Board notes that 
a diagnosis of a current cervical spine disorder -- even one 
that agrees with diagnoses rendered in 1983 and 1985 -- does 
not "contribute to a more complete picture of the 
circumstances surrounding the origin of" the disability 
because it provides no link or nexus to neck injuries 
sustained in service in 1955 and 1956.  Hodge, 155 F.3d at 
1363.  Under the Fossie test, the Board concludes that the 
December 1994 VA Spine examination report does not "bear[] 
directly or substantially on the specific matter", the 
specific matter being a neck injury in service and residuals, 
if any, from that injury, because it does not state that the 
current cervical disorder is a residual of the neck injuries 
in service.  Fossie, 12 Vet. App. at 4.  Accordingly, the 
Board concludes that the evidence is not "so significant 
that it must be considered to fairly decide the merits of the 
claim."  Fossie, 12 Vet. App. at 4.

Although the veteran may claim that current degenerative 
changes of the cervical spine with narrowing of C3, C4 
consistent with spondylolisthesis is related to injuries to 
the neck sustained in service in 1955 and 1956, no medical 
evidence has been presented or secured in this case to link 
the current diagnosis etiologically to the injuries, and the 
etiology of the current diagnosis is not a matter that lends 
itself to lay observation but rather is one that requires 
medical evidence for its determination.  Cf. Savage, 10 Vet. 
App. at 497-98 (holding that, notwithstanding a showing of 
post-service continuity of symptomatology, medical expertise 
was required to relate present arthritis etiologically to 
post-service symptoms).

Finally, with regard to the additional medical and other 
evidence received by the RO in 1994 or thereafter, including 
examination reports pertaining to the eyes or to complaints 
of failing vision, to complaints of headaches, and to 
complaints of back pain, and including a January 1995 social 
worker's report and two statements from physicians, one, 
dated February 1987 which was previously of record, from a VA 
neurologist stating that the veteran has never had multiple 
sclerosis and another from a VA ophthalmologist stating that 
the veteran is legally blind, the Board notes that none of 
these reports contain complaints or findings relevant to a 
neck or cervical spine disorder and as such they are not 
relevant and therefore not material to the petition to reopen 
the claim for service connection for residuals of a cervical 
spine injury because, not only do they not "bear[] directly 
or substantially on the specific matter", they do not bear 
on it at all.  Fossie, 12 Vet. App. at 4.

For the reasons and bases set forth above, the Board 
concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for 
residuals of a cervical spine injury.  38 C.F.R. § 3.156 
(1998).  

II.  Service Connection For Vision Problems To Include
Decreased Visual Acuity And Left Traumatic Cataract.

As noted in Part I.B. of this decision above, in general, 
establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease or injury 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may not be granted for 
congenital or developmental defects such as refractive error 
of the eye as a matter of law.  38 C.F.R. § 3.303(c) (1996); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service (this element 
usually requires VA to obtain and examine the veteran's 
service medical records which are ordinarily in the custody 
of the government); and a link or nexus between the two.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Evidence 
submitted in support of a claim "must . . . be accepted as 
true for the purpose of determining whether the claim is well 
grounded . . . [except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service medical records reflect distant vision of 20/20 
bilaterally on the June 1954 enlistment examination report.  
In November 1954, a notation was about a defect in vision, 
specifically, the vision was 20/20 in the right eye and 20/70 
in the left eye correctable to 20/50 by pinhole.  This defect 
was not considered disqualifying for military service.  In 
December 1954, while being treated in the hospital for 
bronchopneumonia, the veteran complained of blurred vision.  
He was sent to the eye clinic of the service department 
hospital where a refractive error was found and glasses were 
prescribed and dispensed.  There are no further complaints or 
findings pertaining to the eyes or to visual acuity in the 
service medical records.

There were no complaints or findings pertaining to the eyes 
or to visual acuity on a February 1957 VA examination report.  
There were no complaints pertaining to the eyes or to visual 
acuity on a June 1960 VA Neuropsychiatric examination report; 
a routine examination of the eyes reflected that they were 
"round and equal, react to light and accommodation."

In March 1964, VA outpatient reports show that the veteran 
was seen with complaints of failing vision.  Neurological 
examination was negative and he was referred to the Eye 
Clinic for a check up.  The eye examination noted visual 
acuity of 20/20 in the right eye and 20/30 in the left eye.  
Externally and internally, the eyes were normal.  Vision was 
not improved with pinhole.  There was no field deficit, no 
central scotoma, and no enlargement of blind spot.  The 
diagnosis was no ocular pathology.  There were no complaints 
or findings pertaining to the eyes or to visual acuity on a 
routine VA examination conducted in May 1964.

The veteran was hospitalized for four days at a VA hospital 
in March 1985 with complaint of, among other things, a sudden 
decrease in vision eleven days prior to admission.  The 
veteran reported that while watching television "he could 
see but it looked as though he was looking through a dark 
shade."  The veteran reported having had "multiple 
sclerosis suspected as a diagnosis in the past."  Physical 
examination was normal.  Visual acuity was measured on a near 
card, 20/200 bilaterally with normal visual fields.  On a 
repeat test, all he could see was 20/400.  It was noted that 
the veteran had a series of diagnostic tests and then went 
home before they were completed, to be completed as an 
outpatient, including an Ophthalmology consultation and an 
MRI scan.  It was noted, 

Although the patient states his vision 
[loss] was quite severe he seemed to feel 
he could drive home as long as it was 
daytime.  It is not clear in our minds 
yet how much of this is organic.

The diagnosis was sudden decrease in vision, etiology 
undetermined.  A progress note showed "inconsistent 
exam[ination with] regard to visual fields . . . ."

An April 1985 VA outpatient note reflected that the veteran 
reported having a pain for six days from the left temple to 
the center of his brain which felt like a live wire.  He 
stated that his vision improved during this event.  He also 
complained that he had a couple of falls.  The examiner 
noted, "I do not think he has multiple sclerosis.  I think 
it is psychophysiologic [central nervous system] reaction."  
An April 1985 NMR of the brain was normal.  After 
neuroophthamology tests in July, August, and September 1985, 
a VA doctor noted, "No evidence of optic neuritis/atrophy.  
Cause of [both eyes] vis[ual] loss 5/11/85 -- unclear!"

A February 1987 statement from Kenneth J. Kahn, M.D., from 
Neurology Service at a VA medical center (VAMC), reflected 
the doctor's opinion that the veteran did not have and never 
had multiple sclerosis.

A September 1994 VA outpatient record from a VA Eye Clinic 
reflects that the veteran complained of blurred vision 
secondary to a head trauma, specifically, a brain concussion 
in a 1956 automobile accident.  He reported a history of 
fluctuating vision with good and bad days.  After 
examination, the examiner diagnosed hyperopic astigmatic 
presbyopia with fluctuating vision; history of head trauma 
secondary to auto accident in 1956; cataracts, left eye 
greater than right eye; and internal ocular health within 
normal limits, both eyes.

On a December 1994 VA Visual examination, the veteran 
reported a history of the car accident in service in 1956, 
stating that he sustained many injuries, including a trauma 
to the left eye and the left side of his face, as a result of 
which he developed a traumatic cataract in the left eye.  
After examination, the examiner diagnosed traumatic cataract, 
left eye, and amaurosis, right eye, due to unknown etiology.

A January 1995 VA EEG report, which was conducted in 
conjunction with complaints of history of a head trauma with 
blurred vision and chronic headaches, showed a normal awake, 
drowsy and asleep EEG.  A few days later, in January 1995, 
the veteran was seen at a VA Ophthalmology Clinic by the same 
doctor who examined him for the December 1994 VA Visual 
examination and the history reported and diagnoses rendered 
were the same.

The report of a social worker for a Blind Rehabilitation 
Referral is of record and is dated January 1995.  The social 
worker noted that the veteran reported a history of a car 
accident in service in 1956 with injuries to his head and 
spine.  The veteran also reported that he had "fading 
eyesight of unknown origin and has had a change of lenses 
perhaps seven or eight times until now when they cannot be 
corrected."  The veteran was recommended for the Blind 
Rehabilitation Center.  

A letter, dated February 1996, from Saebert L. Chamikles, 
M.D., the doctor who conducted the examinations in December 
1994 and January 1995, certifies that the veteran "is 
legally blind" and that this is "a permanent condition."

With regard to the right eye, no medical evidence has been 
presented or secured to render plausible a claim that 
amaurosis, right eye, due to unknown etiology, is the result 
of an injury, including a concussion, sustained in a car 
accident in service in 1956.  Rather, the diagnosis itself 
indicates that the etiology of the disorder of the right eye 
is unknown.

Moreover, although on the veteran's December 1994 and January 
1995 examinations, a diagnosis of "traumatic" cataract, 
left eye, was rendered, -- as opposed, for example, to the 
diagnosis simply of "cataracts, left eye greater than right 
eye" as was rendered in the September 1994 VA outpatient 
record from a VA Eye Clinic -- the Board notes that this 
diagnosis was based on history provided to the doctor by the 
veteran -- not only that he had injured his left eye in 
service, a statement which lends itself to lay observation, 
but also that as a result of the trauma, he developed a 
traumatic cataract in the left eye, a statement which he, as 
a lay person, is not competent to make.  See Savage, 10 Vet. 
App. at 495; see also Falzone v. Brown, 8 Vet. App. 398, 403 
(1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) 
for the proposition that medical causation evidence may not 
be necessary for conditions that lend themselves to lay 
observation such as flat feet).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  Because "the fact asserted is 
beyond the competence of the person making the assertion", 
it may not be accepted for the purpose of establishing a well 
grounded claim for service connection for a "traumatic" 
cataract of the left eye.  King, 5 Vet. App. at 21.  
Accordingly, the Board concludes that the claim for service 
connection for vision problems to include decreased visual 
acuity and left traumatic cataract is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Although the RO did not specifically state that it denied 
service connection for vision problems to include decreased 
visual acuity and left traumatic cataract on the basis that 
the claim was not well grounded, the Board concludes that the 
appellant is not prejudiced by the Board's denial of the 
claim on this basis because, in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VA O.G.C. Prec. Op. 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for vision problems to include decreased visual 
acuity and left traumatic cataract well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for residuals of a cervical injury and for 
vision problems to include decreased visual acuity and left 
traumatic cataract is denied.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Increased (Compensable) Disability Rating
For A Service-Connected History Of Concussion
(Claimed As Headaches Secondary To Head Trauma).

Service medical records show that in September 1955 the 
veteran reported to sick call with complaints of a "[s]tiff 
neck after diving and hitting the bottom."  X-rays reflected 
no evidence of fracture or dislocation.  The veteran was 
given "APC with codeine [every four hours as needed] for 
headache" and returned to duty.  ("APC" stands for 
aspirin, phenacetin, and caffeine.  Medical Abbreviations:  
10,000 Conveniences at the Expense of Communications and 
Safety 24 (7th ed. 1995)).  In January 1956, the veteran 
reported to sick call two days in a row with complaints of 
neck pain and headache.  His temperature was normal and an 
examination was negative.  The treatment was "Infra-red 30' 
[twice daily]" and "ASA" or aspirin.  Medical 
Abbreviations at 27.  He was returned to duty.

Service medical records also show that the veteran was in an 
automobile accident in service in February 1956 in which he 
sustained a "fracture, simple, left sacrum, pubic rami, 
bilaterally; dislocation, simple, joint, left sacro-iliac; 
concussion, brain and contusions, multiple."  It was noted 
on an April 1956 record that the veteran "made rapid 
recovery from the brain concussion and was left without 
residuals."  It was also noted on physical examination, 
"There was no evidence of residual intracranial injury; the 
multiple contusions were healed and the patient's general 
condition was excellent."

In an October 1956 rating decision, the RO granted service 
connection for residuals of fracture, left sacrum, pubic 
rami, bilaterally; dislocation, left sacroiliac; and brain 
concussion and assigned a 50 percent disability rating.  On a 
February 1957 VA neuropsychiatric examination report, an 
examiner noted that the veteran reported "occasional 
throbbing headaches".  The examiner rendered no findings or 
diagnosis relevant to this complaint and only diagnosed post 
traumatic neuropathy, sacral plexus, left partial manifested 
by causalgia and weakness left leg.

In an April 1957 rating decision, the RO assigned a 20 
percent rating for service-connected post traumatic 
neuropathy sacral plexus, left partial with fractured left 
pelvis including sacrum, ilium and pubic bone and assigned a 
separate noncompensable rating for "brain concussion, 
history of" because "[n]o residuals of a brain concussion 
[had been] noted" on the most recent examination report of 
February 1957.

On a June 1960 VA examination, no complaints or findings 
relevant to a brain concussion were noted.

In February 1964, the veteran was seen in a VA Psychiatry and 
Neurology Unit where an examiner noted that the veteran was 
service-connected for a brain concussion and that for the 
past eight months he complained of severe headaches.  In 
March 1964, the veteran complained of headaches and 
increasingly failing vision.  An examination at the VA Eye 
Clinic reflected no ocular pathology.  On a May 1964 VA 
examination report, the veteran complained of headaches.  No 
findings were made by the examiner relevant to this 
complaint.

In July 1983, the RO received a report from London, England, 
from a Dr. Anna Szaboles which showed that the doctor had 
examined the veteran between November 1982 and March 1983.  
In January 1983, the veteran complained of severe, persistent 
occipital headaches associated with shocks of pain down the 
left arm, weakness of the left wrist and numbness of the left 
thumb and index finger.  The diagnosis was cervical 
spondylolisthesis.  There was no history or findings 
associated with the brain concussion in service in 1956.

On a September 1983 VA Special Orthopedic-Neurologic 
examination report, the examiner noted the history of a brain 
concussion in the automobile accident in service.  There were 
no complaints or findings on examination relevant to this 
history.

On a May 1984 examination report from a VA Neurology Clinic, 
the examiner's impression was tension (muscle contraction) 
headache.  No other complaints or findings were reported.  In 
April 1985, the veteran was seen again in a VA Neurology 
Clinic with complaints of having had a pain from the left 
temple to the center of brain "like a hot wire."  An April 
1985 NMR of the brain was negative.

In July 1994, a VA outpatient report shows that the veteran 
was seen with complaints of headaches with blurry vision.  
The examiner's impression was headaches.  In September 1994, 
the veteran was seen in a VA Eye Clinic with complaints of 
blurred vision secondary to a head trauma in service.  The 
examiner recorded a past medical history of an automobile 
accident with brain concussion in 1956 but the examiner did 
not relate any findings on examination specifically to this 
history.

In October 1994, the veteran claimed 
"headaches . . . secondary to head trauma."  The RO treated 
the claim as a claim for an increased disability rating for 
service-connected history of brain concussion.  To the extent 
that the veteran was claiming that his service-connected 
history of brain concussion had worsened in severity because 
now, instead of having no residuals from this injury, he now 
had headaches resulting from it, his claim may be considered 
a well grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability rating had been evaluated by VA, he established a 
well grounded claim for an increased rating  and denied the 
claim).  The veteran subsequently perfected an appeal to the 
Board of the RO's denial of this claim.

On a December 1994 VA Miscellaneous Neurological Disorders 
examination report, the doctor noted the veteran's history of 
having had headaches since an automobile accident in 1956 in 
which he had a concussion.  The veteran also gave a history 
of having had a fractured skull in the automobile accident in 
1956.  The doctor diagnosed posttraumatic headaches and 
stated that they were "probably due to the head injury from 
an automobile accident according to the history given by the 
veteran."  The doctor recommended that an 
electroencephalogram (EEG) be conducted.  A January 1995 VA 
EEG report is of record and reflects a normal awake, drowsy 
and asleep EEG.

Reason for remand:  The medical evidence is inadequate for 
rating purposes because, although it is sufficient to render 
plausible a claim that current headaches are symptoms or 
manifestation of a brain concussion sustained in service in 
1956, it is not conclusive enough to substantiate the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation).  Specifically, the 
Board notes that the December 1994 VA examiner apparently did 
not have the claims file available or did not examine the 
service medical records in this case and instead based his 
diagnosis and comments entirely on history reported by the 
veteran without awareness of where that history departs from 
or embellishes the history recorded in the medical records.  
For example, the veteran reported that he sustained a 
fractured skull in the accident which is not shown by the 
service medical records.  A fractured skull is not a 
condition that lends itself to lay observation, and therefore 
the veteran's statements that he had a fractured skull is not 
competent evidence.  See Savage, 10 Vet. App. at 495; see 
also Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) for the 
proposition that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet).  Moreover, the December 1994 
VA examiner showed no awareness that doctors in service 
reported that the veteran "made rapid recovery from the 
brain concussion and was left without residuals" and that 
"[t]here was no evidence of residual intracranial injury".  
Therefore, although the medical evidence of record as it now 
stands renders plausible a claim that current headaches are a 
symptom of or the result of a brain concussion sustained in 
1956, the Board finds that the duty to assist requires that 
an examination conducted by an examiner who is aware of the 
entire medical history in this case before the claim that 
current headaches are a symptom of a brain concussion in 
service may be substantiated.

Service Connection For Degenerative Changes And Pain Of 
Lumbar Spine
As Secondary To Fractured Pelvis In Service.

AND

Increased Rating For Service-Connected Post-Traumatic 
Neuropathy, Sacral plexus, Secondary To Old Fracture Left 
Pelvis.

Service medical records show that the veteran was in an 
automobile accident in service on February 2, 1956, in which 
he sustained a fracture, simple, left sacrum, pubic rami, 
bilaterally; dislocation, simple, joint, left sacro-iliac; 
concussion, brain and contusions, multiple.  He was admitted 
to a service department hospital shortly after the accident 
and was given supportive treatment, later followed by skin 
traction to the left lower extremity.  Traction was 
discontinued on February 21, 1956, and thereafter the 
veteran's treatment consisted chiefly of bed rest.

On April 13, 1956, he was transferred to another service 
department hospital for further treatment.  There, physical 
examination revealed tenderness about the left sacro-iliac 
joint, and paresthesia over the dorsum of the left foot.  
There was free, painless range of left hip motion.  A bony 
protuberance was palpable on the left side of the perineum 
which occasioned the veteran some discomfort on sitting.  
X-ray revealed healing fractures of both pubic rami which 
showed considerable displacement, particularly on the left; 
there was evidence of compression type fracture of the left 
wing of the sacrum with dislocation of the sacro-iliac joint, 
the ilium being displaced upward approximately 3/4 of an inch.  
The veteran was placed on general conditioning exercises and 
on May 15, 1956, was ambulated with crutches.  By June 1, 
1956, he was fully ambulatory.

Physical examination in July 1956 revealed a 1/2 inch 
shortening of the left lower extremity occasioned by the left 
sacro-iliac dislocation and there was tenderness over the 
left sacro-iliac joint.  There was some limitation of motion 
because of pain and the veteran walked with a slight limp 
favoring the left lower extremity.  Initially, the veteran 
had paresthesia over the dorsum of the left foot but it was 
noted that that had cleared up and he had minimal discomfort 
over the dorsum of the left foot with prolonged weight 
bearing.  The bony protuberance over the left side of the 
perineum persisted and remained somewhat uncomfortable on 
prolonged sitting.  It was the opinion of the Orthopedic 
Service that the veteran would continue to have measurable 
discomfort over the left sacro-iliac joint and that there was 
no therapy likely to alleviate the situation.

In a October 1956 rating decision, the RO granted service 
connection for residuals of fracture, left sacrum, pubic 
rami, bilaterally; dislocation, left sacroiliac; and brain 
concussion and assigned a 50 percent disability rating.

On a February 1957 VA orthopedic examination report, the 
examiner noted that the veteran walked with a slight left leg 
limp.  There was tenderness over the left sacroiliac joint.  
There was full range of motion of the lumbar spine in all 
directions.  There was tenderness over the pubic bone and 
left perineal area with some prominence of pelvic bone 
palpable.  The hip joint revealed no limitation of motion.  
There was slight pain on abduction of left hip, and the 
veteran complained of pain in perineal area. There was 3/4 inch 
atrophy of left quadriceps and a 1 inch atrophy of left calf.  
There were no abnormalities of the ankle joint or foot.  The 
diagnosis was status post fracture left pelvis including 
sacrum, ileum and pubic bone with shortening of the left 
lower extremity and atrophy of the left quadriceps and calf 
muscles.

On a February 1957 VA neuropsychiatric examination report, 
the examiner noted a history of back pain and pain in the 
left leg, especially when sitting for any length of time.  
The veteran reported that his leg went numb and he had 
feelings of pins and needles through the whole leg sitting 
down.  He denied any problems with walking or standing except 
that the left leg was shorter and weaker than the right one.  
On neurological examination, the examiner noted that the left 
leg was shorter than the right, that reflexes were more alive 
on the left, that there was parathesias left leg, that 
station and gait were unimpaired, and that there were no 
pathological reflexes.  The examiner diagnosed post traumatic 
neuropathy, sacral plexus, left partial manifested by 
causalgia and weakness left leg.

In an April 1957 rating decision, the RO assigned a 20 
percent rating under the diagnostic code for rating 
neurological disorders for service-connected post traumatic 
neuropathy sacral plexus, left partial with fractured left 
pelvis including sacrum, ilium and pubic bone.

On a May 1960 VA hospital Interim Summary, an examiner 
reported the medical history and findings on physical 
examination and diagnosed sciatic neuritis, left, secondary 
to pressure and altered configuration of bony pelvis 
secondary to old fracture of pelvis.  On a May 1964 VA 
examination report, the examiner reported the medical history 
and findings on physical examination and diagnosed 
neuropathy, left sacral plexus, secondary to fracture of 
pelvis, manifested by sensory and motor impairment.  A May 
1964 x-ray report reflected no change in post-traumatic 
changes in the left hemipelvis with residual deformity as 
noted in earlier studies in February 1957 and July 1962 
(reports also of record).

A October 1972 report of a British doctor, Dr. Hugh Burt, 
reflected that he had seen the veteran in September 1972 with 
complaints of recurrent severe attacks of pain in the back 
and leg which developed after he had picked up a 48 pound 
parcel from the boot of his car.  An exhaustive series of 
blood tests to exclude bony disease were normal.  The doctor 
referred the veteran to a colleague, Mr. E. O'G. Kirwin, who 
suspected an L5 root lesion and ordered a myelogram.  Mr. 
Kirwin's October 1972 report is also of record which showed 
that a myelogram showed that the left root pouch of the L5/S1 
level did not fill but the radiologist was unable to 
demonstrate any other evidence of a disc prolapse.  

In August 1973, the Board granted an increased disability 
rating to 40 percent for the service-connected residuals of a 
pelvis fracture under Diagnostic Code 5294 for sacro-iliac 
injury and weakness.  The RO implemented the Board's decision 
in an August 1983 rating decision, although it continued to 
show Diagnostic Code 8599-8520 for evaluating a neurologic 
disorder.  However, because the 40 percent rating was and is 
the highest schedular rating provided under Diagnostic Code 
5294 and ratings higher than 40 percent may be assigned for 
neurologic residuals under Diagnostic Code 8520, the RO's 
continued use of Diagnostic Code 8599-8520 had no 
disadvantageous effect for the veteran.  See also 38 C.F.R. 
§§ 4.13, 4.14, 4.20, 4.21, 4.27 (1998).

On a September 1983 VA Orthopedic-Neurologic examination 
report, the examiner reported the medical history and 
findings on physical examination and, after completion of x-
rays, diagnosed residuals of fracture of pelvis with history 
of weakness of lower extremities and osteoarthritis of lumbar 
spine and of both hip joints.  The x-ray report is of record 
and reflected minimal degenerative changes anteriorly of L4 
and L5 and at both hip joints.

In March 1985, the veteran was hospitalized for five days at 
a VA facility.  The VA Medical Record Report is in the claims 
file and shows diagnoses of sudden decrease in vision, 
etiology undetermined; episodes of weakness of lower 
extremities with inability to walk, etiology undetermined; 
and history of weakness on left side, etiology undetermined.  
A October 1985 private C.T. Scan evaluation of the pelvis is 
of record.

In December 1986, the Board denied an increased disability 
rating for the service-connected posttraumatic neuropathy, 
sacral plexus, secondary to fracture of the left pelvis under 
the criteria for evaluating the degree of disability for 
rating incomplete paralysis of sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (1998).  Pursuant to a motion 
for reconsideration submitted by the veteran, the Board, in 
May 1988, reconsidered its December 1986 decision and 
concluded that the decision of December 1986 was final and 
did not involve obvious error warranting reversal.

In October 1994, the RO received a statement from the veteran 
claiming, among other things, (1) service connection for 
degenerative changes and pain of the lumbar spine as 
secondary to a fractured pelvis in service and (2) an 
increased disability rating for service-connected 
post-traumatic neuropathy, sacral plexus, secondary to old 
fracture left pelvis.

Evidence relevant to the first claim includes a July 1994 VA 
x-ray report pertaining to the lumbosacral spine which showed 
the impression of mild degenerative changes of the lower 
lumbar spine.  The Board notes that for the purposes of 
establishing a well grounded claim for service connection for 
degenerative changes of the lumbar spine this evidence 
renders plausible the existence of the claimed disorder.  
With regard to evidence to render plausible a claim that 
degenerative changes of the lumbar spine is the result of a 
fracture to the pelvis in service, the Board notes that a 
July 1994 VA outpatient report shows that the veteran was 
seen with complaints of headaches with "blurry vision from 
constant pain in pelvis and spine from injury in service."  
An examiner noted subjective complaints of an auto accident 
in service with fractured pelvis and other injuries and 
current complaints of chronic pain and numbness in legs with 
sitting relieved by supine position.  On physical 
examination, the examiner noted that the pulses of the 
extremities were within normal limits; the handwritten 
notation after deep tendon reflexes is not legible.  The 
impression was "past" or "post" "trauma [degenerative 
joint disease]."  The examiner ordered x-rays, and the July 
1994 x-ray of the lumbar spine, noted above, showed mild 
degenerative changes of the lower lumbar spine.  

On a December 1994 VA Spine examination, the examiner 
reviewed the July 1994 x-ray reports.  After taking the 
history and conducting a physical examination, the examiner 
rendered several diagnoses, among them mild degenerative 
changes of the lumbar spine.  The examiner also commented as 
follows:  "The etiology of the lumbar spine pain is probably 
due to degenerative changes of the lumbar spine and not due 
to post-traumatic neuropathy of the sacroiliac 
plexus. . . ."

The Board notes that this examination report does not address 
the medical issues raised by the veteran's claim because the 
veteran claimed that both pain and the degenerative changes 
of the lumbar spine are secondary to the fractured pelvis in 
service.  The examiner ruled out pain as being secondary to 
the service-connected post-traumatic neuropathy of the 
sacroiliac plexus and attributed it the degenerative changes 
of the lumbar spine.  However, generally speaking, service 
connection is granted for "disability" of which pain may be 
a symptom or manifestation but is not granted for 
"symptoms" themselves.

The question that the examiner did not address -- which is 
the main issue raised by the claim for service connection for 
the degenerative changes of the lumbar spine -- was whether 
the degenerative changes of the lumbar spine are the result 
of the injuries sustained in service, specifically, the 
fractured pelvis.  This question is a medical matter 
requiring medical evidence to render the alleged connection 
between injury in service and the current degenerative 
disease plausible.  Without medical evidence which, at a 
minimum, renders the allegation plausible, the veteran does 
not have a well grounded claim for service connection.

Therefore, the remaining question is whether the notes of the 
July 1994 examiner -- particularly the impression of "past" 
or "post" "trauma [degenerative joint disease]" is 
sufficient evidence to render plausible the claim that 
degenerative changes of the lumbar spine are the result of an 
injury sustained in service.  The Board concludes that it 
does because the only "trauma" reported by the veteran to 
the examiner that is possibly relevant to degenerative joint 
disease was an auto accident in service with fractured 
pelvis.  Moreover, unlike the diagnosis discussed in Part II 
above of a "traumatic" cataract where the veteran told the 
examiner that he "developed a traumatic cataract in the left 
eye", this claim involved the veteran reporting a medical 
history confirmed by the medical reports from service and one 
which lends itself more readily to lay observation, i.e., 
that he sustained an injury to a specific part of his body, 
and the examiner rendering a diagnosis of "post trauma 
[degenerative joint disease]" based on that history and the 
description of current complaints.

Reason for remand:  The medical evidence is sufficient to 
render a claim for service connection for degenerative 
changes of the lumbar spine plausible, but it is not 
conclusive enough to substantiate the claim for the purposes 
of granting service connection.  Murphy, 1 Vet. App. at 81 (A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).  
Rather, the duty to assist requires that an examination be 
conducted by an examiner who is familiar with the medical 
history, not merely as recited by the veteran but also as 
documented by the numerous medical records in the claims 
file, and who can render an informed opinion as to whether 
degenerative changes of the lumbar spine is the result of an 
injury or injuries sustained in service, including fracture 
of the pelvis, as opposed to some other factor or factors.

The claim for an increased disability rating for 
service-connected post-traumatic neuropathy, sacral plexus, 
secondary to old fracture left pelvis, currently rated as 40 
percent disabling, must be remanded so that an examination 
may be conducted by an examiner who is familiar with the 
medical history of the injury sustained to the pelvis in 
service and the subsequent manifestations documented through 
the years by the numerous medical records in the claims file, 
and who can describe what current symptoms are associated 
with the service-connected post-traumatic neuropathy, sacral 
plexus, secondary to old fracture left pelvis, as opposed to 
other service-connected and nonservice-connected disorders.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims, the case is 
REMANDED to the RO for the following development:

1.  The RO must obtain any treatment 
records relevant to the claims for 
degenerative changes and pain of lumbar 
spine as secondary to fractured pelvis in 
service; for an increased disability 
rating for service-connected 
post-traumatic neuropathy, sacral plexus, 
secondary to old fracture left pelvis, 
currently rated as 40 percent disabling; 
and for an increased (compensable) 
disability rating for a service-connected 
history of concussion (claimed as 
headaches secondary to head trauma); that 
have not already been associated with the 
claims file and place them in the claims 
file.

2.  The RO must schedule the veteran for 
the type or types of examinations the RO 
deems necessary to obtain the medical 
information necessary to resolve the 
medical issues raised by the veteran's 
claims.  The examiners must be afforded 
the claims file and a copy of this remand 
for review.

3.  The examiners must review the medical 
history relevant to the particular claims 
as summarized in the body of this remand 
above and as documented by the medical 
reports in the claims file -- including 
the service medical records -- and render 
the information requested below in the 
examination reports:

Headaches:

The veteran was seen in September 1955 
with complaints of a "[s]tiff neck after 
diving and hitting the bottom" and was 
given "APC with codeine [every four 
hours as needed] for headache" and 
returned to duty. 1995)).  In January 
1956, the veteran was seen on two 
occasions with complaints of a headache, 
given aspirin, and returned to duty.  In 
an automobile accident in February 1956 
he sustained a "concussion, brain" and 
it was noted that he "made rapid 
recovery from the brain concussion and 
was left without residuals" and that 
"[t]here was no evidence of residual 
intracranial injury." 

In February 1957, the veteran reported 
"occasional throbbing headaches".  In 
February, March, and May 1964, he 
complained of headaches.  In March 1964, 
he also complained of increasingly 
failing vision.

In January 1983, he complained of severe, 
persistent occipital headaches associated 
with shocks of pain down the left arm, 
weakness of the left wrist and numbness 
of the left thumb and index finger.  In 
May 1984, an examiner's impression was 
tension (muscle contraction) headache.  
In April 1985, the veteran complained of 
having had a pain from the left temple to 
the center of brain "like a hot wire."  
An April 1985 NMR of the brain was 
negative.

In July and September 1994, the veteran 
was seen with complaints of headaches 
with blurry vision.  In December 1994, a 
VA doctor noted the veteran's history of 
having had headaches since an automobile 
accident in 1956 in which he had a 
concussion.  The veteran also gave a 
history of having had a fractured skull 
in the automobile accident in 1956, which 
is not shown by the service medical 
records.  The doctor diagnosed 
posttraumatic headaches and stated that 
they were "probably due to the head 
injury from an automobile accident 
according to the history given by the 
veteran."  The doctor recommended that 
an EEG be conducted and a January 1995 VA 
EEG report reflects a normal awake, 
drowsy and asleep EEG.

a.)  The doctor must state in the 
examination report -- based on review of 
all the medical evidence in the case, 
including the service medical records, 
and not just based on "the history given 
by the veteran" -- whether the veteran 
has headaches currently and, if so, what 
kind of headaches they are and whether 
they are the result of a head trauma 
sustained in service.

If the responses to any of these 
inquiries cannot be stated with 
certainty, the doctor should render an 
opinion within a range of probability, if 
possible, e.g., "It is very likely 
that . . ." or "It is quite unlikely 
that . . .".  If it is impossible for 
the doctor to do more than speculate on 
any given matter, the doctor should state 
this in the examination report.  The 
doctor should provide reasons for all 
opinions rendered and conclusions reached 
including findings in the medical history 
by other examiners that the doctor finds 
informative, if any.

Degenerative changes of lumbar spine as 
secondary to fractured pelvis in service.

In February 1956 in a car accident in 
service, the veteran sustained a 
fracture, simple, left sacrum, pubic 
rami, bilaterally; and dislocation, 
simple, joint, left sacro-iliac.  X-ray 
reports in the claims file show mild 
degenerative changes of the lumbar spine.

b.)  The doctor must render an informed 
opinion -- based on review of all the 
medical evidence in the case, including 
the service medical records, and not just 
based on "the history given by the 
veteran" -- as to whether degenerative 
changes of the lumbar spine is the result 
of an injury or injuries sustained in 
service, including a fracture, simple, 
left sacrum, pubic rami, bilaterally; and 
dislocation, simple, joint, left sacro-
iliac, as opposed to some other factor or 
factors.

If such an opinion cannot be stated with 
certainty, the doctor should render an 
opinion within a range of probability, if 
possible, e.g., "It is very likely 
that . . ." or "It is quite unlikely 
that . . .".  If it is impossible for 
the doctor to do more than speculate on 
any given matter, the doctor should state 
this in the examination report.  The 
doctor should provide reasons for all 
opinions rendered and conclusions reached 
including findings in the medical history 
by other examiners that the doctor finds 
informative, if any.

Post-traumatic neuropathy, sacral plexus, 
secondary to old fracture left pelvis.

The veteran is service-connected for this 
disability which was diagnosed by a VA 
examiner in February 1957 as resulting 
from the injuries sustained in the 
February 1956 accident.

c.)  The doctor must state in the 
examination report -- based on review of 
all the medical evidence in the case, 
including the service medical records, 
and not just based on "the history given 
by the veteran" -- what residuals 
resulting from the service-connected 
post-traumatic neuropathy, sacral plexus, 
secondary to old fracture left pelvis are 
currently present on examination.  The 
doctor should distinguish between 
manifestations of other service-connected 
and nonservice-connected disorders, if 
any, and the manifestations resulting 
from the service-connected post-traumatic 
neuropathy, sacral plexus, secondary to 
old fracture left pelvis.  If such 
distinctions cannot be stated with 
certainty, the doctor should render an 
opinion within a range of probability, if 
possible, e.g., "It is very likely (or 
quite unlikely) that this current symptom 
is the result of service-connected 
post-traumatic neuropathy, sacral plexus, 
secondary to old fracture left pelvis."  
If it is impossible for the doctor to do 
more than speculate on any given matter, 
the doctor should state this in the 
examination report.

The doctor must describe the nature and 
severity of the current manifestations of 
the service-connected post-traumatic 
neuropathy, sacral plexus, secondary to 
old fracture of left pelvis in the 
examination report.  Neurologic 
manifestations should include a 
description of what nerves are involved 
and the part affected and the severity of 
the effect on the function of the part.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Veterans Appeals 
(Court).  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, No. 97-78 (U.S. Vet. App. June 26, 
1998).

5.  The RO should readjudicate the claims 
for (1) service connection for 
degenerative changes and pain of lumbar 
spine as secondary to fractured pelvis in 
service; (2) for an increased disability 
rating for service-connected 
post-traumatic neuropathy, sacral plexus, 
secondary to old fracture left pelvis, 
currently rated as 40 percent disabling, 
and (3) for an increased (compensable) 
disability rating for a service-connected 
history of concussion (claimed as 
headaches secondary to head trauma) 
considering the evidence in its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 38 -


